PRICE DANIEL
+.lTORNEY
        GENERAL




      Hon. Wm. L. Taylor                                opinion No. v-1277
      Prosecuting   Attorney
      Harrison ,Countp                                  RI:    Muimum payment.8 rhloh
      Urshall,    Texas.                                %      nmy be made to Gaunty
                                                               Commlssloners   of Har-
                                                               rison aounty ror trar-
      Dear Sir:                                                ding  expensea.

                            You hare             nqussted        an opinion        on the   FOX-
      lowing      quoatlon           :

                            4.~0 .ths prorfs5,tim                of Senate       Rllm'
               $3~;         Acits~       ~2nd zag.,           1.951, ah. ~6’.       P.
                812,   appliaeblc  to th* emxtty                           boait
                si0lt.m   or Harrsmm County?

                            Aaooralng             to    thr    1956    P’dlerel Cennw,
      liarrisop        County hab a populatiom                         o? 47,745 in&b%
      tants.

                            Senate.Blll                131    or t&e 52nb Z&sirletum
      provider         ia    part:

                            aa+.           2.     In en7 oomnt$ In th,is
               S$gtte having                    e popml~tla  sn ,exce118,
                of' twmy-+2k4                    thoaad,         rim     hwbhd
                (2% 500)             batsnot, in ax0088 ai oae brm-
               -14          thktpr0w                   tb0th6m lr24,cmok,
               Qtc)o~rding      the lee  to.pmotwn(J   OP lSF
               ‘tuttam B&en1       Cenaun, the Canwii~i~~~-
                 078  Court i8 hereby euthcrksti      to ellow
                 **ah member,of    the ~OfMlf.8EiO~Or8 Court
                 thq 8iMl        or not
                                   rroomding SeYonty-fire
                 (1)75.00) Dollars    par ~lonth ror tr8reb
                 isg expen8es and &e$reciation       on his
                 autotill     wkik    cm                 -0rriOm bu8iaoss
               rlthin          the oomtr.                Bad mu&bar 0r such
               C~m1i8sioners                    Court        *ha21    pey all    ox*
               p+~bS           in the operatian 0r such auto-
               mobilo,and                 kwp 8ame in repair   rree                of
               any ,other                charge to the county.

                         “sec. 4. The pk0ViSi011~ Or this
               bill     shall   apply only to those counties
               not     furnishing    an automobile. truck or by
                                                                    -/




Hon.   wm. Lt, Taylor,     page 2 (V-1277)



         other means nrovidi       ror the    travelin
         weme;;;  ~~8~~.“,~o~s”‘o~~~o~~l~                0:
                                                   P

               "Sm.     5.   The faot that there is a
        greatneed       that the oounty pay eXpM8r8
         or the Commi88ioner8 court a8 provided
        ror in thib Act .on account or the cod-
        etruotion     and maintenance     of a great num-
        ber of lateral       road8,  and the raot that
        no adequate provision        is made, buy the
        existing    law ror reimbursement        to said
        commlsaioner8      for :any extr8 and added
                       ;~~“enwhi~h      “,“Yer;,~~      few

        heir orricial     duties   creates   an emer-
       gonoy and an imperatde        public  neosraity
       that the Constitutional       Rule requiring
       bill8   to be read on three 8everal      days in
       each House be 8uspended;       and said Rule ie
       hereby suspended,      and thl8 Aat shall     take
       erreot   and be in rorce room and after        its
       m8m0,      and it.18    80 0naeted.v   (RlUpha8is
       addedo)

              Sbotiom    10 of House Bill 812,     Special Law8
or the 42nd Leg., R.S. 1931,        ch. 156,,p.     303 (Harrison
County Road~Idtw),proVid.8:
                                              ”,
                %mg’ &wnt’; Cormaissi,omr and the
        County Judge ot.;aaid     aounty when trav-
        elling   On OOJUbtybus&no88 r&ltlI%g      to. :     :$
        the rO8d8 W.highUays       Or said county
        ah811 bo allared      the SWIPOi Seven (7#)
        Csnt8 per mile a8 -traveling      expeees    to
        be p8ld out or the Road and Bridge Fund
        on 8wOrn etatement      at the end oi ewh
       ,lnonth; provided    that the county shall
        not pay to the County Judge or any Coun-
        ty Commissioner     in exees8   or Firty  (.#so.oo)
        Dollars   a8 traveling    expenses for any one
       month."

            S&tion      La bf Brtiale   2350, V.C.S.,   author-
izes   the commiaeionsrs * oourt in each county to pay
the actual    traveling    expense inourred by the county
oommiasloners     while traveling     outside the county on
orricial   business.      The county oommlssiqners    in some
oouhtiee   are authorized     traveling   expense while
  Hon. Wm. L.,Taylor,    page 3 (V-1277)


  ~traveling within the county. See Article       2350m,
  note, ana various county road laws.

             Sin06 certain oounty comqissioners   were
 allowed traveling   expense within the county while
 others were not, Senate Bill 131 was enacted for
 the benefit   of those county commisgioners who were
 not allowed trapelirgexpense     within the county.
 Section l+ of Senate Bill 131 shows clearly    that,
 it was the intention    of the Legislature that its
 provisions   would not apply,to  those aounties in
 whioh traveling   expense was already allowed within
 the oounty.
           Traveling expense: of the oounty 0ommi8-
 sioners or Harrison County within the county 18
 now being ‘provided .tor by,the provisions   or Ssotion
 10 of tileHarris@ Co,uhty Road Law (H.B. 812 ,Speo-
 ial Law8or the42bd L@g., R.S. 1931, oh. 15b p.
 303). Thsrefore    ‘it is our opinion that S8naie Bill
 131 of the 52nd iegielature    is not applioable  to
 Harrison Oounty.
                            SUMMARY
                         ,T
             Senate B.i.11 131; Apt8, 52nd Leg., :
       1951, ,oh. ,456,, p. ,81,2, providing for
      ‘paymeq,t ,oi: ,th,e travel expense, 0r ooun-  :
       ty ~oOm8iiesionerp traveling, ‘on of+fioial
       businees within the o,ouqty, is limited
       to oounfies .where no ,provi:sio& now
       exist8 .ror suoh ~payniente)~~ this Ao,t does   ‘.
      not apply to Harrison County because its
      oommissioners are now allowed such ex-,
      pense under the-Harrison County Road Law.

APF!R&J!D:                        Yours very truly,
                          ,i
J. G. Dqvir .,Jrt                   PRICR DARIRL
Countg~Aii~~re”~~ieion            Attorney General




JR:mwiawo